Title: To James Madison from Louis-André Pichon, 6 January 1803 (Abstract)
From: Pichon, Louis-André
To: Madison, James


6 January 1803, Georgetown. “By information received this evening by Mr. Pichon he is led to believe that the aid de camp of Gnl. Leclerc from St. Domingo now on his way to washington brings dispatches relating to Louisiana. Mr P. has nothing Yet from the Gentleman and expects him to morrow.”
 

   
   RC (DLC). 1 p.



   
   Leclerc died of yellow fever on 2 Nov. 1802, and Hector Dauré, acting captain general of Saint-Domingue, sent Leclerc’s aide-de-camp, Perrin, to the U.S. with letters for Jefferson and Pichon. Dauré’s letter to the president merely expressed a desire for closer relations between the U.S. and Saint-Domingue (Dauré to Jefferson, 10 Nov. 1802 [DLC: Jefferson Papers]). For a report on Perrin’s visit, see Pichon to Talleyrand, 3 Pluviôse an XI (23 Jan. 1803) (AAE: Political Correspondence, U.S., 55:188–89).


